Citation Nr: 1620696	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-04 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a right knee disability.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.

6. Entitlement to service connection for a right hip disability.

7. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 

8. Entitlement to service connection for a low back disability.

9. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus or depressive disorder.

10. Entitlement to an increased evaluation for degenerative joint disease, left knee.  

11. Entitlement to a higher initial evaluation for depressive disorder associated with degenerative joint disease, left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 1972, including service in Thailand from May 1970 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona in June 2008, July 2010, and October 2012.  

With regard to the Veteran's claims for service connection for diabetes mellitus, a right knee disability, a right hip disability and a low back disability, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.

The Veteran testified at a hearing in March 2016 before the undersigned.  A copy of the transcript is of record.

The following issues are addressed in the REMAND portion of the decision below: entitlement to service connection for hypertension, a right knee disability, a right hip disability, and a low back disability; and entitlement to increased ratings for degenerative joint disease, left knee and depressive disorder.  Accordingly, they are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for diabetes was denied by an unappealed May 2005 rating decision.

2. Since the May 2005 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

3. Service connection for a right knee disability, a right hip disability, and a low back disability were denied by an unappealed August 2007 rating decision.

4. Since the August 2007 rating decision, the Veteran has submitted new evidence that relates a previously unestablished element of the Veteran's claims for service connection for a right knee disability, a right hip disability, and a low back disability.  The evidence received raises a reasonable possibility of substantiating these claims.

5. The probative evidence of record is in relative equipoise as to whether the Veteran was exposed to herbicide agents during his active service in Thailand, during the Vietnam War Era.

6. The probative evidence of record reflects that the Veteran has diabetes mellitus, type II that is presumed to be related to in-service herbicide exposure.


CONCLUSIONS OF LAW

1. The May 2005 rating decision that denied service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2. The evidence received since the May 2005 rating decision is new and material, and the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The August 2007 rating decision that denied service connection for a right knee disability, a right hip disability, and a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

4. The evidence received since the August 2007 rating decision is new and material, and the Veteran's claims for service connection a right knee disability, a right hip disability, and a low back disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5. Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues decided on appeal given the fully favorable nature of the Board's decision.

New and Material Evidence, Generally

As noted above, the Veteran's appeals for entitlement to service connection for diabetes mellitus, a right knee disability, a right hip disability, and a low back disability come to the Board after the RO reopened his previously denied claim.  Although the RO previously reopened these claims, the Board must still consider whether new and material evidence was received sufficient to reopen these claims in order to establish the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Jackson.

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

New and Material Evidence for Diabetes Mellitus

In this case, the Veteran's claim for service connection for diabetes mellitus was denied in a May 2005 rating decision on the basis that the Veteran did not demonstrate diabetes during service or within one year of separation from service.  

Since that rating decision, additional evidence has been associated with the claims file.  The Veteran has provided testimony that he was exposed to herbicides during his service at the Royal Thai Air Force Base in Takhli, Thailand.   

This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  It is also material, as it relates to the previously unestablished element of whether there exists a nexus between the Veteran's service and his diagnosis of diabetes mellitus.  When viewed with the previous evidence of record, these statements regarding exposure to herbicides are neither cumulative nor redundant, and raise a reasonable possibility of substantiating the Veteran's claim.  As such, new and material evidence has been received, and reopening the claim is warranted.

New and Material Evidence for Right Knee, Right Hip, and Low Back Disabilities

The Veteran's claims for service connection for a right knee disability, a right hip disability, and a low back disability were denied in an August 2007 rating decision.  It was determined that the Veteran did not submit new and material evidence regarding an etiological relationship between his current right knee disability and his active service, which was the reason the condition was previously denied service connection.  The rating decision also denied entitlement to service connection for a right hip disability and his low back disability as it indicated that the evidence of record did not support an etiological relationship between his active service and either condition.  

The August 2007 rating decision was not appealed and became final.  38 C.F.R. § 20.302.  In November 2007, the Veteran requested these claims be reopened. 

Since that rating decision, additional evidence has been associated with the claims file.  The Veteran provided testimony during his March 2016 Board hearing that a physician indicated that based upon his gait and the way he walks that his service-connected left knee had caused his right knee disability and his right hip disability. With regard to his back, the Veteran reported that he was told by a medical professional when he was issued his cane that "when one knee is giving out and you're leaning on one side, you mess up one side.  And then you're also messing up your vertebrae."

This evidence is new, as it was not part of the record at the time of the August 2007 rating decision, which denied the Veteran's claims.  The evidence is also material, as it relates to the previously unestablished nexus between a service-connected condition and the Veteran's right knee disability, his right hip disability, and his low back disability.  When viewed with the previous evidence of record, these statements regarding an etiological relationship between his service-connected left knee disability and the above-referenced disabilities are neither cumulative nor redundant, and raise a reasonable possibility of substantiating the Veteran's claims.  As such, new and material evidence has been received, and reopening the Veteran's claims for service connection for a right knee disability, a right hip disability, and a low back disability is warranted.

Service Connection for Diabetes Mellitus

After a careful review of the record, the Board finds that service connection for diabetes mellitus is warranted.  The probative evidence of record demonstrates that the Veteran has a current diagnosis of diabetes mellitus, and that it is at least as likely as not that the Veteran was exposed to herbicide agents during his active service in Thailand during the Vietnam War Era; therefore, his diabetes mellitus is presumed to be related to in-service herbicide exposure. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §3.309 (e).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  

This statutory presumption, however, is not applicable in this case as the Veteran does not have the requisite service in the Republic of Vietnam.  Although the evidence of record shows that the Veteran has been diagnosed with diabetes mellitus, the record does not reflect, nor does the Veteran assert, that he served in Vietnam during the Vietnam era.  Rather, he claims that he was exposed to herbicides during his service in Thailand. 

While all Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  Based upon this exposure, presumptive service may be afforded for diseases associated with herbicide exposure.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 5(b). 

The Veteran's DD form 214, service personnel records, and service treatment records (STRs) all reflect that the Veteran served with the United States Air Force in Thailand from May 1970 to February 1971 at the Takhli Royal Thai Air Force Base (RTAFB).  His military occupational specialty (MOS) during this time was Liquid Fuel Specialist with training in liquid fuels systems maintenance.

The Veteran reported during his March 2016 hearing that, in addition to his duties of refueling aircraft near the flight line, he would periodically be asked to perform maintenance duties in other areas, such as near the entrance gate, and to perform guard duty at a radio tower near the perimeter of the base.  The Veteran's personnel records show that prior to serving in Thailand the Veteran would perform maintenance on hydrant systems, bulk storage, and a demineralized water plant. 

In considering the Veteran's MOS of an Liquid Fuel Specialist, his active service at the Takhli RTAFB during the Vietnam War era, his lay statements of performing separate maintenance duties near the entrance gate and security duties at a radio tower near the perimeter of the Takhli RTAFB, the Board will resolve doubt in favor of the Veteran and find that he worked near the Takhli RTAFB perimeter.  Accordingly, his exposure to herbicide agents in Thailand is conceded on a factual basis.  See VA Adjudication Procedures Manual, M21-1.  

As previously noted, the post-service medical evidence shows that the Veteran has diabetes mellitus, type II. That disorder is listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  There is no affirmative evidence showing that the Veteran's diabetes was not caused by herbicide exposure. 

Therefore, the evidence of a current diagnosis of diabetes mellitus, type II, coupled with the Veteran's in-service herbicide exposure, satisfies the presumptive service-connection criteria of 38 C.F.R. § 3.309(e) and the Board concludes that service connection for type 2 diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The petitions to reopen previously denied claims for service connection for diabetes mellitus, a right knee disability, a right hip disability, and a low back disability are granted.

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is granted.


REMAND

The Board finds that the remainder of the Veteran's claims must be remanded for further development prior to adjudication by the Board.  

First, with regard to the Veteran's claims for increased ratings, the Board notes that the Veteran has reported the existence of outstanding VA treatment records from the Tucson VA, particularly the Casa Grande outpatient facility.  During his March 2016 Board hearing, the Veteran reported seeking treatment at the Casa Grande outpatient facility since 2014.  Records from the Phoenix VAMC in March 2014 also reflect that the Veteran had transferred his care to the Tucson; however, records from the Tucson VA have not been associated with the claims file since the Veteran transferred his care to this facility.  Where VA has constructive or actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).     

Also, new VA examinations are warranted with regard to his claims for service connection for a right knee disability, a right hip disability, and a low back disability.  The Veteran was previously provided VA examinations regarding these issues in June 2007 and December 2008; however, these examinations were inadequate.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

The June 2007 opinion stated that "the rationale for this opinion is that [the Veteran] has degenerative arthritis in the lumbosacral vertebrae, as well as, the right knee, and this pathology is an individual joint pathology and unrelated to other joint pathologies, or aggravated by other joint pathologies.  There is no reason to believe that, if the Veteran had a normal left knee, he would not still have degenerative arthritis in other areas of his body."  This opinion does not address the possibility of secondary service connection through aggravation by a service-connected condition, and does not address pertinent facts of record such as the Veteran's altered gait on the left, which has been noted on multiple evaluations. 

The December 2008 opinion provides no rationale for the opinions provided regarding aggravation due to the Veteran's service-connected left knee and appears to only address direct service connection, rather than secondary service connection.  The examiner reports that there has been over 35 years since the onset of the left knee condition "which is way too long" to provide a nexus between the service-connected left knee and either the right knee disability or the right hip disability.  As the Veteran's left knee is service-connected and continues to cause him difficulty walking, the Board finds that this rationale is insufficient.  Further, with regard to the low back disability the examiner indicated that this condition began subsequent to a series of "minor" motor vehicle accidents that the Veteran suffered in the 1970's and 1980's.  The opinion does not provide any rationale regarding why the low back condition could not have been aggravated by the service-connected left knee disability and the opinion does not address symptoms of back pain from the Veteran's service treatment records that were dated prior to the reported motor vehicle accidents.  The Veteran's service treatment records indicate reports of low back pain and muscle spasms during the Veteran's active service in January 1969.  As the December 2008 examiner failed to discuss pertinent evidence of record and failed to provide adequate rationale for his opinions, the Board finds December 2008 examination to be inadequate.  As such, a remand is necessary in order to obtain a new VA examination and adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Lastly, the Board finds that a medical opinion should be obtained regarding the Veteran's claim for service connection for hypertension.  The Veteran has argued that his hypertension is secondary to his service-connected diabetes mellitus, or his service-connected depression.  An August 2012 primary care note from the Phoenix VAMC indicates a relationship between the Veteran's diabetes mellitus and his diastolic blood pressure being above his target.  As the Veteran has not been provided a VA examination in relation to this condition, the Board finds that such an examination should be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist and are not currently associated with the Veteran's claims file, including VA treatment records from the VAMC in Tucson and the Casa Grande outpatient facility.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015). 

2. Schedule the Veteran for an examination with an appropriate physician for low back, his right knee, and his right hip.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's in-service complaints of back pain and muscle spasms in January 1969. 

ii. Objective evidence of a limp on the left side in January 2005. 

iii. The Veteran's lay statements that his left knee has been painful since 1972. 

In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence. 

The examiner must provide all diagnoses that pertain to the Veteran's low back, right knee, and right hip. 

The examiner must provide opinions for the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that any low back, right knee, and right hip disability is proximately due to or the result of the Veteran's service-connected left knee disability.

ii. Whether it is at least as likely as not (50 percent or greater probability) that any low back, right knee, and right hip disability was aggravated beyond its natural progression by the Veteran's service-connected left knee disability.
 
iii. If the examiner determines that the Veteran's low back, right knee, and right hip disability disabilities were NOT caused or aggravated by his service-connected left knee disability, determine whether it is at least as likely as not (50 percent or greater probability) that any of these disabilities began during active service, are related to any incident of service, or began within one year after discharge from active service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate examiner for hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide opinions for the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is proximately due to or the result of the Veteran's service-connected diabetes mellitus or depressive disorder.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated beyond its natural progression by the Veteran's service-connected diabetes mellitus or depressive disorder.
 
iii. If the examiner determines that the Veteran's hypertension was NOT caused or aggravated by his service-connected diabetes mellitus or depressive disorder, determine whether it is at least as likely as not (50 percent or greater probability) it began during active service, is related to any incident of service, or began within one year after discharge from active service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the appellant an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


